Prospectus Supplement January 29, 2016 Putnam AMT–Free Municipal Fund Prospectus dated November 30, 2015 Putnam Arizona Tax Exempt Income Fund Prospectus dated September 30, 2015 Putnam Intermediate-Term Municipal Income Fund Prospectus dated March 30, 2015 Putnam Massachusetts Tax Exempt Income Fund Prospectus dated September 30, 2015 Putnam Michigan Tax Exempt Income Fund Prospectus dated September 30, 2015 Putnam Minnesota Tax Exempt Income Fund Prospectus dated September 30, 2015 Putnam New Jersey Tax Exempt Income Fund Prospectus dated September 30, 2015 Putnam New York Tax Exempt Income Fund Prospectus dated March 30, 2015 Putnam Ohio Tax Exempt Income Fund Prospectus dated September 30, 2015 Putnam Pennsylvania Tax Exempt Income Fund Prospectus dated September 30, 2015 Putnam Short-Term Municipal Income Fund Prospectus dated March 30, 2015 Putnam Tax-Free High Yield Fund Prospectus dated November 30, 2015 The sub-section Your fund’s management in the section [ Fund summary/Fund summaries ] and the sub-section [ The fund’s investment manager/The funds’ investment manager ] in the section [ Who oversees and manages the fund?/Who oversees and manages the funds? ] are supplemented to reflect that each fund’s portfolio managers are now Thalia Meehan and Paul Drury. Additional information regarding the portfolio managers, including their business experience during the last five years, is set forth in the prospectus. The SAI provides information about these individuals’ compensation, other accounts managed by these individuals and these individuals’ ownership of securities in the fund. 298988 1/16
